DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	All of Applicants arguments filed 1/22/2021 and 1/29/2021 have been fully considered and are not persuasive.
	Regarding the priority of the instant applications, Applicant argues that “one skilled in the art would find the description of the '362 application to provide adequate support to demonstrate that the inventors were in possession of the invention at the time of filing. Moreover, there is no undue experimentation for one skilled in the pertinent art to calculate an appropriate dose based on the teachings of the '362 specification as indicated above.”
	This is not persuasive.  Just because it would have been obvious for a skilled artisan to perform the required calculations using a patient’s body weight, there are no body weight ranges provided in the instant specification that support the claimed amounts.  Furthermore, a description which renders obvious a claimed invention is not sufficient to satisfy the written description requirement of that invention. Regents of the University of California v. Si Lilly & Co., 119 F.3d 1559,1567 (Fed. Cir. 1997).
Applicant argues that Brandon only mention MgP three times and merely stating MgP in the specification is not enough, and would require the Office to provide more regarding how and why one of ordinary skill in the art would rely on Brandon's disclosure to arrive at the instantly claimed invention.
This is not persuasive.  While MgPic is only mentioned 3 times in Brandon, MgPic is still taught by Brandon to be a suitable salt form for use, thus its use is prima facie obvious with a reasonable expectation of success as it is specifically contemplated by the reference, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Applicant remarks that Brandon would lead away from MgP, without further or enabling disclosures by Brandon, one of ordinary skill in the art would have no predictable reason to pursue a magnesium salt outside those that Brandon specifically guides them to in the specification immediately 
This is not persuasive as the disclosure of preferred embodiments do not teach away from the selection of non-preferred embodiments as the reference does not criticize or discredit the use of MgP. Furthermore, it is well established that a reference is presumed to have an enabling disclosure barring evidence to the contrary (see MPEP 2121).  It is the burden of the applicant to submit evidence showing that the disclosure of Brandon is not enabling for MgP.  Applicant arguments are more than allegations that find support neither in technical reasoning nor in evidence of record.  
“Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).” (see MPEP 2123). 
 
Further, “the prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).” (see MPEP 2141.02). 

Applicant remarks that Brandon does not teach MgP and sodium chloride.
This is not persuasive as Brandon teaches that sodium chloride can be added to the composition and as detailed below “it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including sustained release matrix, enteric coating, tablet, magnesium picolinate and sodium chloride to include in a pharmaceutical composition for oral administration from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Applicant “the Office uses improper hindsight by looking to Applicant's claimed composition and then searches randomly through Brandon's disclosure to find the instantly claimed components, and does so without properly viewing Brandon's teachings as a whole as would be viewed by one of ordinary skill in the art at the time of the invention. Not only does the Office ignore that Brandon list MgP a few times and in a laundry list of other salts, but the Office ignores that Brandon immediately guides one of ordinary skill in the art to a very narrowed list of salts that Brandon appears to focus the remainder of the 
This is not persuasive.  As discussed above, Brandon does not teach away from the use of MgP and it was prima facie obvious to choose MgP and sodium chloride to include in a pharmaceutical composition for oral administration from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Applicant arguments in the section 5. Failure to make a prima facie case of obviousness in the absence of an explicit teaching of the composition as claimed, are not persuasive as the Examiner has utilized rationale (a) combining the prior art elements according to know methods to yield predictable results.  As discussed in the claimed elements (MgP, sodium chloride and carrier) were all known in the art (Brandon) and it would have been obvious to combine them into a single composition with no change in their irrespective functions (i.e. to yield predictable results).  Applicants have not shown that the claimed combination yields unexpected or superior results.
Applicant argues that Brandon lacks enablement.
This is not persuasive as it is well established that a reference is presumed to have an enabling disclosure barring evidence to the contrary (see MPEP 2121).  It is the burden of the applicant to submit evidence showing that the disclosure of Brandon is not enabling for MgP.  Applicant arguments are more than allegations that find support neither in technical reasoning nor in evidence of record.  Furthermore, while MgPic is only mentioned 3 times in Brandon, MgPic is still taught by Brandon to be a suitable salt form for use, thus its use is prima facie obvious with a reasonable expectation of success as it is specifically contemplated by the reference.
Regarding the absence of explicitly teaching the claimed invention and lacking any methodology different from those methods known at the time of invention, it is noted that the instant claims are read in light of the specification, limitations of the specification are not brought into the claims, such as structure obtained from process steps.  The specification discuss a complex made by a specific method, however, the instant claims simply recite magnesium picolinate, and there is no requirement or concrete definition in the spec stating that the claimed MgP is limited to those made by the taught method.  If the 
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/407362, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Claim 5 recites “composition comprises about 10 mg to about 1,000mg of magnesium,” this is not support by Application ‘362.  Application ‘362 discloses compositions comprising 10-1,000 µg (0.1-1mg) of magnesium picolinate or 0.1-10g (100-10,000mg) of Magnesium picolinate.  When calculating amounts of magnesium present in the magnesium picolinate (using method of calculation presented in the rejection below), the prior filed disclosure provides support for .000905-.0905mg of magnesium and 9.05-905mg of magnesium.  While the claimed 10mg-1,000mg overlaps with the ranges taught by the provisional application, there is no support for the claim the use of 1000mg and 10mg as an endpoints.
Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brandon (US 8,445,020).
Brandon discloses high-loading, controlled-release dosage forms for oral administration of magnesium salts (Abs).
Brandon discloses that the claims dosage forms can be made by compressing a blend of granulated magnesium salt with one or more components to form a dosage form comprising at least about 80% by weight of the magnesium salt (Col. 2, lines 47-50).

Regarding claim 3: Brandon discloses that “controlled release” refers to both “delayed release” and “sustained release” formulations, thus it would have been obvious to formulate the composition of Brandon to be a sustained release tablet as this is specifically contemplated by Brandon.  Brandon further teaches the tablet to comprise a controlled release (i.e. sustained release) matrix and exemplified a sustained release matrix tablet (Col. 7, lines 15-25, Col. 14 and Col. 22, line 17).
Regarding claim 4: Brandon teaches that the dosage form can comprise a surface coating which can be a sustained release coating, an enteric coating and/or a barrier layer (Col. 16, lines 50-55).  Enteric coating can be used on the tablets to delay digestion of the tablets until they pass from the stomach into the intestines (Col. 17, lines 40-45), thus it would have been prima facie obvious to use an enteric coating as this is specifically contemplated by the art.
Brandon further teaches that the magnesium salt can be magnesium picolinate (Col. 29, line 43 and Col. 30, line 38).
Brandon teaches that it can also be desirable to include isotonic agents such as sugar, sodium chloride and the like.
The specific combination of features claimed is disclosed within the broad generic ranges taught by the reference but such “picking and choosing” within several variables does not necessarily give rise to anticipation. Corning Glass Works v. Sumitomo Elec., 868 F.2d 1251, 1262 (Fed. Circ. 1989). Where, as here, the reference does not provide any motivation to select this specific combination of magnesium picolinate, sodium chloride and a carrier, anticipation cannot be found.
That being said, however, it must be remembered that “[w]hen a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious.” KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). “[W]hen the question is whether a patent claiming the combination of elements of prior art is obvious,” the relevant question is “whether the improvement is more than the predictable use of prior art elements according to their 
Consistent with this reasoning, it would have been prima facie obvious to have selected various combinations of various disclosed ingredients including sustained release matrix, enteric coating, tablet, magnesium picolinate and sodium chloride to include in a pharmaceutical composition for oral administration from within a prior art disclosure, to arrive at compositions “yielding no more than one would expect from such an arrangement.”
Regarding claim 5: Brandon teaches that the magnesium salt (i.e. magnesium picolinate, MgP) is present in the dosage form in amounts ranging from 85-95% and the dosage form as a total weight of no more than about 1500mg, for example, about 1350mg.  Branson also exemplifies a tablet having a total weight of 1450mg, thus a person of skill in the art would recognize that Branson teaches total tablet weights ranging from 1350-1500mg.
In view of these teachings the tablets can be calculated to comprise 1147.5-1425mg of MgP, using this in combination with the knowledge that Magnesium Picolinate is 268.51 g/mol and Mg is 24.31 g/mol, the mg of magnesium can be calculated.
	%Mg in MgP = (24.31/268.51)*100 = 9.05%
9.05% of 1147.5-1425mg = 103.85-128.96 mg of Magnesium.
Regarding the claimed effective amounts, the instant specification teaches effective amounts of MgP to range from 10microns to 10g and Brandon teaches mgP to be present in amounts which provide the claimed 10-1000mg of magnesium, thus the MgP is considered to be present in an effective amount.
Regarding claims 6 and 9-11: These claims recite the phrases “no more than” and “less than about”, which can reasonably be interpreted to include 0ppm or 0%.

Furthermore, Brandon exemplifies various compositions and discuss the metal contents of all excipients present and these are all present in amounts of not more than 20ppm, which reads on below 200ppm or 200mg.  Regarding the remaining components (i.e. the magnesium salt) since the art is silent with regard to the presence of the claimed heavy metals in these components, they are considered to be free of heavy metals absent evidence to the contrary, this is considered to read on the claims where the claimed components are is present at 0% or 0ppm.
Regarding claims 7-8 and 12-14:  Regarding the claimed “increases magnesium levels in a subject in need thereof,” as recited by claim 1 and claimed 7-8 and 12-14, these claims recite properties of the claimed invention. As the prior art makes obvious the claimed effective amounts of MgP and amounts of magnesium, the composition is expected to increases magnesium levels and improve memory in a subject in need thereof as a composition and its properties are inseparable. This is supported by the working examples in the instant speciation that show 500mg with 46mg of magnesium to be enough to raise magnesium levels, therefore as the art teaches amounts of 1147.5-1425mg of MgP (103.85-128.96 mg of Magnesium), these are considered effective amounts

Conclusion
No claims are allowable. 
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613